EXHIBIT NO. 10.9

MEMORANDUM



 

 

 

To: Bernard J. Demko



From: Marc T. Giles



Re: Appointment

Gerber Scientific, Inc. (the "Company")



Date: December 7, 2001



 

The Board of Directors of Gerber Scientific, Inc. (the "Board") has appointed
you a Senior Vice President of Gerber Scientific, Inc. effective December 7,
2001.



In addition, effective December 7, 2001, the Management Development and
Compensation Committee of the Board has awarded you options to purchase 20,000
shares of the Common Stock of the Company and a restricted stock award of 5,000
shares, pursuant to the Company's 1992 Employee Stock Plan.



You will remain Chief Operating Officer of Gerber Technology, Inc.



If this memorandum sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this memorandum, which will
then constitute our agreement on this subject.



 

 

Marc T. Giles

President and CEO



 

Agreed this 7 day of December, 2001



 

 

_______________________________

Bernard J. Demko

